 1

 2

 3

 4

 5

 6                                    UNITED STATES DISTRICT COURT

 7                                EASTERN DISTRICT OF CALIFORNIA

 8

 9    ARTHUR BOWLSON,                                  1:19-cv-00974-EPG (PC)

10                       Plaintiff,
                                                       THIRD ORDER DIRECTING PLAINTIFF TO
11            v.                                       SUBMIT APPLICATION TO PROCEED IN
                                                       FORMA PAUPERIS OR PAY FILING FEE
12    BUREAU OF PRISONS,
                                                       (ECF Nos. 6, 11)
13                       Defendant.
                                                       ORDER DENYING PLAINTIFF’S REQUEST
14                                                     TO CONVERT THIS CASE TO A
                                                       PROCEEDING UNDER 28 U.S.C. § 2241
15
                                                       (ECF No. 16)
16
                                                       ORDER DENYING WITHOUT PREJUDICE
17                                                     PLAINTIFF’S REQUESTS TO APPOINT
                                                       COUNSEL AND FOR COPIES
18                                                     (ECF No. 16)
19                                                     THIRTY (30) DAY DEADLINE
20
21          Plaintiff is a federal prisoner proceeding pro se in a civil rights action pursuant to Bivens

22   vs. Six Unknown Agents, 403 U.S. 388 (1971). Plaintiff has not paid the $400.00 filing fee, or

23   submitted an application to proceed in forma pauperis pursuant to 28 U.S.C. § 1915.

24          On July 18, 2019, the Court issued an order directing Plaintiff to submit, within 45 days, a

25   completed and signed application to proceed in forma pauperis or, in the alternative, to pay the

26   $400 filing fee for this action. The Court warned that failure to comply with the order would

27   result in the dismissal of this action. (ECF No. 6.)

28          On August 5, 2019, Plaintiff filed a motion for preliminary injunction (ECF No. 7).


                                                        1
 1   Plaintiff did not, however, file a completed and signed application to proceed in forma pauperis

 2   or pay the $400 filing fee as required by the Court. Accordingly, on October 3, 2019, the Court

 3   entered findings and recommendations recommending that this action be dismissed for Plaintiff’s

 4   failure to comply with the Court’s order requiring him to either file a completed and signed

 5   application to proceed in forma pauperis or pay the $400 filing fee. (ECF No. 11.)

 6          On October 7, 2019, Plaintiff filed a motion to amend his complaint. (ECF No. 14.)

 7   However, Plaintiff still had not complied with the Court’s order requiring him to file a completed

 8   and signed application to proceed in forma pauperis or pay the $400 filing fee.

 9          In an order entered on October 16, 2019, the Court denied without prejudice the motion to

10   amend the complaint. Further, because Plaintiff had indicated in his motion to amend that he may

11   not have received all of his legal mail, out of an abundance of caution, the Court provided

12   Plaintiff with a final opportunity to either file a completed and signed application to proceed in

13   forma pauperis or pay the $400 filing fee. (ECF No. 15.) The Court explained that this action

14   cannot proceed unless Plaintiff either pays the $400 filing fee or is allowed to proceed in forma

15   pauperis, and that Plaintiff will not be allowed to proceed in forma pauperis until he submits a

16   completed and signed application to proceed in forma pauperis that makes the requisite showing

17   under 28 U.S.C. § 1915(a). (Id.) The Court provided Plaintiff with an application to proceed in

18   forma pauperis, a copy of the Court’s previous order directing Plaintiff to file an in forma

19   pauperis application or pay the filing fee, and a copy of the Court’s findings and

20   recommendations, recommending that this action be dismissed for failure to prosecute. (See ECF
21   No. 15 (citing ECF Nos. 6, 11.)

22          A. Failure to File Application to Proceed In Forma Pauperis

23          On October 29, 2019, Plaintiff filed a response to the Court’s second order to submit an

24   application to proceed in forma pauperis or pay the $400 filing fee. (ECF No. 16.) In this

25   response, which is three full handwritten pages, Plaintiff states that he cannot afford to pay the

26   filing fee. (Id.) Plaintiff also gives various explanations for his failure to comply with the court’s
27   orders. (Id.) For example Plaintiff states he “does not seek to abandon/forfeit his claim. However,

28   the filing fee agreement contract is arduous.” (Id.) This, and the other explanations Plaintiff
                                                         2
 1   provides, does not adequately explain why Plaintiff, who has the ability to write and submit three

 2   full handwritten pages in response to the Court’s order, is unable to comply with that order by

 3   completing the application to proceed in forma pauperis, which is a simple two-page form asking

 4   Plaintiff to provide very basic financial information. The Court will, however, give Plaintiff one

 5   final opportunity to file an application to proceed in forma pauperis or pay the $400 filing fee. No

 6   further opportunities will be provided.

 7          B. Request to Convert Case to § 2241 Proceeding

 8          Plaintiff requests that this action be converted to a § 2241 proceeding, explaining that he

 9   never intended to bring a claim under Bivens vs. Six Unknown Agents, 403 U.S. 388 (1971), but

10   that he instead wants to bring a “2241 conditions of confinement” action, and that Plaintiff

11   “merely sought to make a claim upon which relief could be granted due to the myriad and

12   continued 8th Amendment violations.” The Court will deny Plaintiff’s request.

13          A Bivens action is the proper remedy for a federal prisoner making constitutional

14   challenges to the conditions of his confinement. See Bivens, 433 U.S. 388. In contrast, challenges

15   to the fact of confinement, or the duration of that confinement, are properly brought in a

16   proceeding under 28 U.S.C. § 2241. Plaintiff does not state that he is challenging the fact or

17   duration of his confinement, but instead states that he is challenging the conditions of his

18   confinement. A cursory review of Plaintiff’s complaint confirms that he is challenging the

19   conditions of his confinement. Accordingly, an action under Bivens is appropriate and the Court

20   will deny Plaintiff’s request to convert this proceeding into a § 2241 proceeding. However, if
21   Plaintiff wishes to dismiss this Bivens action, he may do so by filing a notice with the Court

22   stating that he wants to voluntarily dismiss his case.

23          C. Request for Appointment of Counsel

24          Plaintiff also requests appointment of counsel, contending that it “would be a miscarriage

25   of justice not to appoint counsel.” The Court will deny the request without prejudice.

26          Plaintiff does not have a constitutional right to appointed counsel in this action, Rand v.

27   Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997), and the court cannot require an attorney to

28   represent plaintiff pursuant to 28 U.S.C. § 1915(e)(1). Mallard v. United States District Court for
                                                        3
 1   the Southern District of Iowa, 490 U.S. 296, 298 (1989). However, in certain exceptional

 2   circumstances the court may request the voluntary assistance of counsel pursuant to § 1915(e)(1).

 3   Rand, 113 F.3d at 1525.

 4           Without a reasonable method of securing and compensating counsel, the court will seek

 5   volunteer counsel only in the most serious and exceptional cases. In determining whether

 6   “exceptional circumstances exist, the district court must evaluate both the likelihood of success of

 7   the merits [and] the ability of the [plaintiff] to articulate his claims pro se in light of the

 8   complexity of the legal issues involved.” Id. (internal quotation marks and citations omitted).

 9           In the present case, the court does not find the required exceptional circumstances. Even if

10   it is assumed that Plaintiff is not well versed in the law and that he has made serious allegations

11   which, if proved, would entitle him to relief, his case is not exceptional. This court is faced with

12   similar cases almost daily. Further, at this early stage in the proceedings, the court cannot make a

13   determination that Plaintiff is likely to succeed on the merits, and based on a review of the record

14   in this case, the court does not find that Plaintiff cannot adequately articulate his claims. Id.

15           D. Request for Copies

16           Plaintiff also makes a request for copies, but it is not clear exactly what he wants copies

17   of. Plaintiff states: “Lastly Petitioner asks for a copy of filing, yes one – the original was sent,

18   however while in transit it was lost.” Because it is unclear to what “filing” Plaintiff is referring,

19   the Court will deny the request for copies. However, the Court will direct the Clerk of the Court

20   to again provide Plaintiff with the findings and recommendations previously issued by the Court,

21   recommending that this action be dismissed for Plaintiff’s failure to prosecute (ECF No. 11); a

22   copy of the Court’s two previous orders directing Plaintiff to either file an in forma pauperis

23   application or pay the filing fee (ECF Nos. 6, 15); and an application to proceed in forma

24   pauperis.

25           Based on the foregoing, IT IS HEREBY ORDERED that:

26           1. Plaintiff’s request to convert this case to an action under 28 U.S.C. § 2241 is

27   DENIED.

28           2. Plaintiff’s request to appoint counsel is DENIED without prejudice;
                                                          4
 1          3. Plaintiff’s request for copies is DENIED without prejudice;

 2          4. The Clerk of the Court is directed to send Plaintiff the following:

 3                       a. an application to proceed in forma pauperis;

 4                       b. a copy of the Court’s previous orders directing Plaintiff to file an in forma

 5                           pauperis application or pay the filing fee (ECF Nos. 6, 15); and

 6                       c. a copy of the Court’s findings and recommendations, recommending that

 7                           this action be dismissed (ECF No. 11); and

 8          5. Within thirty (30) days of the date of service of this order, Plaintiff shall submit the

 9   attached application to proceed in forma pauperis, completed and signed, or, in the alternative,

10   pay the $400.00 filing fee for this action. Failure to comply with this order will result in

11   dismissal of this action.

12
     IT IS SO ORDERED.
13

14      Dated:     November 21, 2019                           /s/
15                                                      UNITED STATES MAGISTRATE JUDGE

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       5
